In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________ 
Nos. 12‐3478, 13‐1526 
NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, 
  PA., 
                  Plaintiff/Counterclaim‐Defendant‐Appellee, 
                                                             
                           and 
                              
LEXINGTON INSURANCE COMPANY, 
                               Counterclaim‐Defendant‐Appellee, 

                               v. 

MEAD JOHNSON & COMPANY LLC, et al., 

                 Defendants/Counterclaim‐Plaintiffs‐Appellants. 

                    ____________________ 

       Appeals from the United States District Court for the 
          Southern District of Indiana, Evansville Division. 
     Nos. 3:11‐cv‐00015‐RLY‐WGH, 3:11‐cv‐00161‐RLY‐WGH — 
                    Richard L. Young, Chief Judge. 
                    ____________________ 

  ARGUED SEPTEMBER 24, 2013 — DECIDED OCTOBER 29, 2013 
                ____________________ 
2                                              Nos. 12‐3478, 13‐1526 


     Before POSNER, TINDER, and HAMILTON, Circuit Judges. 
    POSNER, Circuit Judge. Before us are consolidated appeals 
in a pair of diversity suits governed, the parties agree, by In‐
diana law. One suit pits two insurance companies, National 
Union  and  Lexington  (both  subsidiaries  of  American  Inter‐
national  Group),  against  Mead  Johnson,  which  purchased 
liability  coverage  from  them.  The  other  suit  is  just  between 
National Union  and  Mead Johnson. We  can  ignore the pro‐
cedural tangle reflected in the caption. 
   Mead  Johnson  had  purchased  a  primary  Commercial 
General  Liability  policy  (a  standard  policy  issued  by  many 
insurance companies) from National Union. The policy has a 
limit  of  $2  million  for  liability  for  what  is  called  “personal 
and  advertising  injury.”  Mead  also  has  an  excess  liability 
policy  from  Lexington  (a  policy  that  kicks  in  when  an  in‐
sured’s liability exceeds the limit in his primary policy) that 
has  a  limit  of  $25  million.  The  insurance  companies  sought 
and  obtained  (on  motions  for  summary  judgment)  declara‐
tory  judgments  that  they  have  no  duty  to  pay  claims  that 
Mead  Johnson  filed  with  them  regarding  two  tort  suits 
against it. So Mead has appealed. 
     A  recent  spinoff  from  Bristol‐Myers  Squibb,  Mead  John‐
son is virtually a one‐product company. That product is the 
upscale  infant  formula  Enfamil.  See  “Enfamil,”  Wikipedia, 
http://en.wikipedia.org/wiki/Enfamil  (visited  Oct.  24,  2013). 
It is sold worldwide, and is alleged to have accounted for 60 
percent of Mead Johnson’s $2.88 billion earnings in 2008 on 
the eve of the tort suits that have given rise to these appeals. 
The tort suits are a reflection of Mead’s efforts to maintain its 
dominance  of  the  global  baby‐formula  market,  efforts  that 
have  resulted  in  repeated  legal  skirmishes  with  a  major 
Nos. 12‐3478, 13‐1526                                                 3 


competitor, PBM Products, LLC (part of a much larger com‐
pany,  Perrigo).  In  two  earlier  suits,  both  settled,  PBM  had 
sued Mead for false advertising. PBM Products,  Inc.  v. Mead 
Johnson  &  Co.,  03:01‐cv‐199  (E.D.  Va.  2001);  PBM  Products, 
Inc. v. Mead Johnson & Co., 03:02‐cv‐944 (E.D. Va. 2002). Turn‐
ing the tables on its opponent, Mead had sued PBM for trade 
dress infringement. Mead Johnson & Co. v. PBM Nutritionals, 
LLC, 1:06‐cv‐1246 (S.D. Ind. 2006). That case was settled too.  
    The insurance suits that the current appeals bring before 
us arose out of PBM’s third lawsuit against Mead (again for 
false  advertising),  plus  a  class  action  suit  against  Mead  for 
consumer  fraud.  PBM’s  suit,  filed  in  2009,  eventuated  in  a 
jury award of $13.5 million, affirmed in PBM Products, LLC v. 
Mead  Johnson  &  Co.,  639  F.3d  111,  128  (4th  Cir.  2011).  Mead 
wants its insurers to pay that judgment, plus the $15 million 
settlement that it made to resolve the class action suit. 
    PBM’s  suit  claimed  that  Mead  had  falsely  asserted  that 
PBM’s  less  expensive  infant  formula  (a  “store  brand”—that 
is, a generic rather than a branded product, to which the re‐
tail  outlet  that  sells  it  attaches  its  own  brand  name)  lacked 
two key fats that promote brain and eye development. Filed 
in April 2009, the suit sought some $500 million in damages 
for product disparagement, a tort that the insurance policies 
that  Mead  Johnson  had  bought  from  National  Union  and 
Lexington expressly cover as a form of “advertising injury.” 
But Mead did not notify National Union or Lexington of the 
suit until December 2009—by which time the trial in PBM’s 
suit  had  ended  in  the  $13.5  million  verdict  against  Mead. 
(Why Mead Johnson didn’t notify its insurers about the PBM 
suit  until  losing  at  the  trial  is  the  abiding  mystery  of  this 
case.  At  oral  argument  we  asked  Mead  Johnson’s  counsel 
4                                             Nos. 12‐3478, 13‐1526 


why,  and  he  said  he  didn’t  know.  We  find  this  hard  to  be‐
lieve, but are left in the dark.) 
    Both  insurance  policies  required  Mead  to  notify  the  in‐
surance  companies  “as  soon  as  practicable.”  The  National 
Union  policy  required  notice  of  any  occurrence  or  claim  as 
soon as practicable after the occurrence or claim. The Lexing‐
ton policy, being an excess policy, required notice only of a 
claim  or  suit,  and  only  if  the  claim  or  suit  was  “reasonably 
likely”  to  trigger  coverage  on  the  “assumption  that  an  In‐
sured is liable for the damages claimed,” namely damages of 
more than $2 million, the limit of National Union’s policy. 
     These are  important provisions. If a claim against an in‐
sured  is  covered  by  the  insurance  policy,  the  insurer  has  a 
vital interest in supervising the defense against the claim, for 
its money is riding on the outcome. And so the policies enti‐
tle  the  insurers  to  control  the  insured’s  defense  against  a 
covered claim and negotiate a settlement. But this is subject 
to  their  fiduciary  duty  to  the  insured:  the  insurer  is  forbid‐
den to “sell out” an insured, for example by settling for the 
policy limit without making a reasonable effort to reduce the 
insured’s  liability  above  that  limit.  Lockwood  Int’l,  B.V.  v. 
Volm  Bag  Co.,  273  F.3d  741,  744–46  (7th  Cir.  2001);  see  also 
Erie Ins. Co. v. Hickman by Smith, 622 N.E.2d 515, 518–19 (Ind. 
1993); Economy Fire & Casualty Co. v. Collins, 643 N.E.2d 382, 
385–86  (Ind.  App.  1994);  Schwartz  v.  Liberty  Mutual  Ins.  Co., 
539 F.3d 135, 142 (2d Cir. 2008); Venn v. St. Paul Fire & Marine 
Ins. Co., 99 F.3d 1058, 1064–65 (11th Cir. 1996). 
    National  Union’s  policy  has  separate  notice  provisions 
for an occurrence, defined as “an accident” (“an unexpected 
happening without an intention or design,” Auto‐Owners Ins. 
Co.  v.  Harvey,  842  N.E.2d  1279,  1283  (Ind.  2006))  and  for  a 
Nos. 12‐3478, 13‐1526                                                 5 


claim or suit against the insured. An amendment (called an 
“endorsement”)  to  the  policy  provided  that  the  insured 
would not be deemed to have “knowledge” of an occurrence 
until the insured’s “Director of Risk Management” received 
notice  of  the  occurrence,  so  only  then  would  the  clock  start 
running on notifying the insurer. Mead Johnson claims that 
its  Director  of  Risk  Management  did  not  learn  of  the  $500 
million suit by PBM until the trial ended, days before Mead 
notified the insurers. We find this hard to believe. This was 
the  fourth  recent  suit  between  the  companies.  Even  to  a 
company  the  size  of  Mead  Johnson,  $500  million  is  a  lot  of 
money,  though  doubtless  an  extravagant  estimate  of  PBM’s 
actual  damages;  the  jury’s  award  of  damages  to  PBM  was, 
after all, only 2.7 percent of $500 million. 
    It is understandable  why an insured would not want its 
duty of notifying its insurers to kick in whenever there was 
an  occurrence,  which might well be trivial  (baby cried after 
swallowing  Enfamil;  crack  appeared  in  Enfamil  container); 
hence  the  amendment.  But  it  would  be  absurd  to  allow  a 
company  served  with  a  summons  and  complaint  or  other 
legal claim to obtain an indefinite extension of its duty of no‐
tice  simply  by  hiding  the  claim  from  its  Director  of  Risk 
Management. Especially when the claim is as large as PBM’s 
claim, filed by a competitor who had obtained more than $46 
million from Mead in settlement of two previous suits both 
quite similar to the one that Mead failed to notify its insurers 
of in timely fashion. The fact that the notice provision relat‐
ing  to  a  claim  or  suit  was  not  amended  to  require  notice  to 
the  Director  of  Risk  Management  can’t  be  considered  an 
oversight, though oversight or not Mead would be bound by 
the amendment’s unequivocal language. 
6                                             Nos. 12‐3478, 13‐1526 


     Remarkably,  in  its  opening  brief  on  behalf  of  its  client 
Mead  Johnson,  the  well‐known  law  firm  of  Cadwalader, 
Wickersham & Taft argued that the amendment does apply 
to  claims  and  suits  as  well  as  to  occurrences,  because  the 
caption of the amendment is “Duties in the Event of Occur‐
rence,  Offense,  Claim  or  Suit.”  That  is  a  misrepresentation. 
The  caption  is  “Duties  in  the  Event  of  Occurrence,  Offense, 
Claim or Suit, a. is hereby deleted and replaced with the fol‐
lowing,” the “following” being the passage relating to notice 
to the risk manager of occurrences, not claims. The new pro‐
vision  “a,”  like  the  old  one  that  it  replaced,  begins:  “You 
must see to it that we are notified as soon as practicable on 
[sic]  any  ‘occurrence’  or  an  offense  which  may  result  in  a 
claim.”  (“Offense”  is  not  defined,  but  the  policy  contains  a 
list of covered “offenses,” such as copyright infringement—
and, as we’ll see when we come to the second suit by Mead 
Johnson,  product  disparagement.)  Claim  and  suit  are  men‐
tioned not in provision “a” but in provision “b,” which con‐
tains  no  reference  to  the  Director  of  Risk  Management.  The 
amendment changed only “a,” which pertains only to occur‐
rences. 
    Cadwalader’s frivolous interpretation, though exposed in 
the  insurance  companies’  brief,  is  repeated  in  Mead  John‐
son’s reply brief and was defended by Cadwalader’s lawyer 
for Mead at the oral argument. That a major law firm would 
engage  in  such  shenanigans  distresses  us.  The  firm’s  argu‐
ment  regarding  the  amendment  to  the  National  Union  in‐
surance policy is censurable, and we hereby censure it. 
   The Lexington policy contains no reference to notice to a 
Director  of  Risk  Management  or  equivalent  official.  But 
Mead  argues  that  PBM’s  lawsuit  could  not  be  said  to  be 
Nos. 12‐3478, 13‐1526                                                 7 


“reasonably likely” to trigger Mead’s excess coverage under 
the Lexington policy until the jury returned the $13.5 million 
verdict. Yet well before then Mead must have realized that a 
judgment  in  excess  of  $2  million,  a  judgment  that  would 
trigger  its  excess  coverage  under  the  Lexington  policy,  was 
“reasonably likely” in view of the  outcome of PBM’s previ‐
ous suits. 
    Although Mead Johnson thus failed inexcusably to com‐
ply with the notice provisions in  its  liability  insurance  poli‐
cies,  such  a  failure  allows  an  insurer  to  disclaim  coverage 
only if the insurer is harmed (“prejudiced,” in law‐speak) by 
the  late  notice.  Late  notice  does  create  a  presumption  of 
harm, thereby shifting to the insured the burden of produc‐
ing “some evidence,” Miller v. Dilts, 463 N.E.2d 257, 265 (Ind. 
1984); see also Tri‐Etch, Inc. v. Cincinnati Ins. Co., 909 N.E.2d 
997, 1004–06 (Ind. 2009); Republic‐Franklin Ins. Co. v. Silcox, 92 
F.3d  602,  604–05  (7th  Cir.  1996)  (Indiana  law),  but  probably 
does  not  shift  the  burden  of  persuasion.  13  Lee  R.  Russ  & 
Thomas F. Segalla, Couch on Insurance § 193:41, pp. 193–62 to 
193–65 (3d ed. 1999); see also Jennings v. Horace Mann Mutual 
Ins. Co., 549 F.2d 1364, 1368 (10th Cir. 1977); Alcazar v. Hayes, 
982 S.W.2d 845, 856 (Tenn. 1998). 
    National  Union  is  unlikely  to  have  incurred  any  harm 
from the late notice. Its policy limit was only $2 million, and 
we  are  hard  pressed  to  understand  how,  had  it  conducted 
the defense of PBM’s suit, it could have obtained either a ju‐
ry  verdict  or  a  settlement  of  less  than  $2  million.  Not  only 
did  the  jury  award  PBM  damages  of  $13.5  million;  Mead 
Johnson used the same law firm, and the same lawyer in that 
firm, to defend itself that National Union had retained to de‐
fend Mead in PBM’s previous lawsuits. How could National 
8                                             Nos. 12‐3478, 13‐1526 


Union,  using  the  same  lawyer,  expect  to  have  obtained  an 
outcome  almost  seven  times  as  favorable  to  Mead  as  Mead 
obtained?  What  would  it  have  told  the  lawyer  to  do  differ‐
ently? It doesn’t say. Would it have found a better lawyer? It 
doesn’t say. 
    It’s  true  that  had  it  defended  Mead,  National  Union 
would  have  had  to  pay  not  only  $2  million  toward  the 
judgment  (although  there  is  a  dispute  among  the  parties, 
unnecessary  for  us  to  resolve,  over  whether  the  $2  million 
would just have been a loan to Mead) but also the law firm’s 
fee, and related expenses, for handling the defense. But Na‐
tional Union does not argue that it would have paid the law 
firm less than Mead Johnson paid it. And had it skimped on 
legal expenses the jury’s verdict might have been higher and 
Mead  might  have  challenged  the  adequacy  of  the  defense 
and  sought  damages  from  National  Union  for  breach  of  its 
fiduciary  duty  (noted  earlier  in  this  opinion)  to  its  insured. 
See Lozier v. Auto Owners Ins. Co., 951 F.2d 251, 255 (9th Cir. 
1991). 
    We are tempted not only to reverse the judgment in favor 
of National Union (regarding the PBM suit—we take up the 
class action suit later), but to direct the entry of judgment for 
Mead. We are reluctant to do so, however, as there has been 
no  factual  development  in  the  district  court  concerning  the 
issue of harm. It’s true that at the oral argument we pressed 
National  Union’s  counsel  on  whether  it  could  show  harm 
from Mead’s very late notice of  PBM’s suit and that she es‐
sentially conceded that she could not. But we hesitate to base 
a decision on a concession made in the heat of oral argument 
under a barrage by the judges. 
Nos. 12‐3478, 13‐1526                                                    9 


    Lexington’s  situation  is  different  from  National  Union’s. 
The limit in its excess policy was $25 million. Conceivably if 
placed in control of the defense it could have bargained to a 
settlement  of  less  than  $13.5  million  or,  failing  that,  have 
presented evidence or argument that would have convinced 
the jury to award PBM less. The problem is that the insurers’ 
joint  brief  says  almost  nothing  about  Lexington,  treating  it 
rather as the tail to National Union’s kite. (Maybe this is be‐
cause the companies are siblings, both being subsidiaries of 
AIG, as we noted.) The brief implicitly assumes that Lexing‐
ton, if in control of the defense, would (like National Union) 
have retained the same law firm that Mead Johnson did, and 
that  the  law  firm  would  have  employed  the  same  litigation 
(including settlement negotiations) tactics. 
    So  the  insurers  have  thus  far  been  unable  to  show  what 
difference  it  would  have  made  had  they  rather  than  Mead 
Johnson hired the (same) law firm to handle Mead’s defense 
against  PBM.  But  by  the  same  token  Mead  Johnson  has  yet 
to present evidence, beyond the bare facts that the same law 
firm  would  have  represented  it  had  the  insurers  provided 
the  defense  and  that  $13.5  million  is  less  than  $41.5  million 
(the  amount  of  one  of  the  previous  settlements  by  Mead 
with PBM), to rebut the presumption of harm from untimely 
notice. 
     There  would  be  no  need  for  an  evidentiary  hearing  on 
the issue of the harm done to the insurers by Mead Johnson‘s 
untimely  notice  of  PBM’s  suit  had  the  district  judge  been 
correct in ruling that when untimely notice is given to insur‐
er  (in  this  case  insurers)  by  an  insured  after  the  trial  in  the 
underlying  suit,  the  presumption  of  harm  becomes  irrebut‐
table—in other words, that when notice is that late the insur‐
10                                            Nos. 12‐3478, 13‐1526 


er is off the hook. Period. (This assumes that there is no ex‐
cuse for the late notice, such as a failure of mail delivery, as 
noted  in  such  cases  as  McCarty  v.  Astrue,  528  F.3d  541,  544 
(7th Cir. 2008); Prizevoits v. Indiana Bell Telephone Co., 76 F.3d 
132,  133–34  (7th  Cir.  1996),  and  Ramseur  v.  Beyer,  921  F.2d 
504, 506–07 (3d Cir. 1990), though none is an insurance case. 
There was no such excuse in this case.) The Indiana Supreme 
Court  has  never  so  ruled.  It  has  always  described  the  pre‐
sumption  as  rebuttable.  Delay  could  be  forever,  yet  the  in‐
sured be unharmed. 
     The  judge  was  misled  by  two  decisions  of  Indiana’s  in‐
termediate  appellate  court  that  treat  the  presumption  of 
harm  from  late  notice  as  unrebuttable  if  notice  isn’t  given 
until after the suit against the insured has been tried. Allstate 
Ins. Co. v. Kepchar, 592 N.E.2d 694, 699 (Ind. App. 1992); Mil‐
waukee  Guardian  Ins., Inc.  v. Reichhart, 479 N.E.2d  1340, 1343 
(Ind. App.  1985). They  do so on the  ground that the loss of 
the  insurer’s  opportunity  to  make  decisions  on  the  conduct 
of the trial, a loss that is irrevocable once the trial takes place, 
deprives the insurer of a valuable right. But that deprivation 
is  not  a  tangible  injury—a  loss  for  which  damages  can  be 
awarded—nor,  if  the  insurer  could  have  done  no  better  in 
managing  the  defense  at  trial  than  the  insured  did,  even  a 
cause of injury. The two decisions we just cited thus are in‐
consistent with Miller, and so we would not expect the Indi‐
ana  Supreme  Court  to  approve  them.  See  also  Erie  Ins.  Ex‐
change v. Stephenson, 674 N.E.2d 607, 611–13 (Ind. App. 1996); 
Mechanics Laundry & Supply, Inc. of Indiana Shareholders Liqui‐
dating Trust v. American Casualty Co. of Reading, PA, 1:04‐CV‐
1122 DFH‐TAB, 2007 WL 1021452, at *5–8 (S.D. Ind. Mar. 30, 
2007). There is no indication that the Indiana Supreme Court 
will retreat from its position that the presumption of harm to 
Nos. 12‐3478, 13‐1526                                               11 


an  insurer  from  untimely  notice  is  rebuttable.  Maybe  it 
should;  indeed,  maybe  a  flat  rule  that  untimely  notice,  un‐
less there is a good excuse for it, cancels coverage would be 
superior  to  existing  law,  given  the  inherent  uncertainty  in‐
volved  in  calculating  the  injury  to  an  insurer  of  being  de‐
prived  of  control  over  the  insured’s  defense  to  the  tort  suit 
that gave rise to the liability that he wants the insurer to re‐
imburse him for. But that is an issue for Indiana, not for us. 
Indiana law, as stated in the Miller case, holds to the princi‐
ple that if an insured inflicted no cost on his insurer by un‐
timely notice, with the result that the insurer lost nothing by 
virtue of the untimeliness, then to allow the insurer to reject 
the  insured’s  claim  would  confer  a  windfall  on  the  insurer. 
In effect the insurer would be awarded damages equal to the 
insured’s  claim  even  though  the  insurer  had  not  been  in‐
jured at all.  
   To  be  consistent  with  Indiana  law,  the  district  judge 
should have said that the later the notice the harder it is for 
the  insured  to  rebut  the  presumption  that  the  insurer  was 
harmed by being deprived of the opportunity to control the 
defense.  It’s  because  that’s  a  rough  row  for  the  insured  to 
hoe  that  a  trial  is  necessary  to  determine  whether  the  late‐
ness of the notice in this case was indeed harmless, as it ap‐
pears to have been on the present, limited record. 
    The  second  question  presented  by  these  appeals  is 
whether National Union was entitled to decline coverage of 
Mead Johnson’s coverage claims resulting from the consum‐
er class action against it. Lexington is not a party to this suit; 
we  haven’t  been  told  why.  The  suit  was  settled  two  years 
ago for approximately $15 million. 
12                                             Nos. 12‐3478, 13‐1526 


     The  issue is not  notice to the insurer, which  was  timely, 
but whether the claim in the class  action is  within National 
Union’s  coverage  of  liability  for  advertising  injury,  defined 
in  the  policy  to  include  “oral  or  written  publication,  in  any 
manner, of material that … disparages a person’s or organi‐
zation’s  goods,  products  or  services.”  We  have  said  that  in 
contrast  to  a  defamer,  a  “product  disparager  gets  sales  un‐
fairly  from  a  competitor  by  making  the  consuming  public 
think  that  the  competitor’s  product  is  of  lower  quality  than 
the disparager’s—implying … that the disparager’s product 
or service is of higher quality than it is.” Curtis‐Universal, Inc. 
v.  Sheboygan  Emergency  Medical  Services,  Inc.,  43  F.3d  1119, 
1124  (7th  Cir.  1994);  see  also  Aetna  Casualty  &  Surety  Co.  v. 
Centennial Ins. Co., 838 F.2d 346, 351 (9th Cir. 1988). National 
Union’s  policy  requires  “pay[ment  to  the  insured  of]  those 
sums  that  the  insured  becomes  legally  obligated  to  pay  as 
damages  because  of  …  advertising  injury,“  defined  in  the 
policy as including product disparagement. 
    The  members  of  the  class  are  consumers  who  bought 
Enfamil in preference to cheaper brands of infant formula on 
the basis of the same false representations by Mead Johnson 
that underlay PBM’s suit. That is a claim of consumer fraud 
rather  than  of  product  disparagement.  Consumers  do  not 
sell infant formula and so no product sold by any member of 
the  class  was  disparaged.  Rather,  Mead  Johnson’s  dispar‐
agement  of  PBM’s  product  induced  consumers  to  buy 
Enfamil,  a  more  expensive  product  than  they  would  have 
bought had it not been for that disparagement. In short, the 
class action involves no claim of product disparagement. 
    But Mead argues that National Union’s policy covers any 
tortious  injury  that  can  be  traced  to  product  disparagement, 
Nos. 12‐3478, 13‐1526                                                13 


rather than covering just claims of product disparagement. Its 
reason is that the policy covers damages for an injury “aris‐
ing  out  of”  disparaging  material.  But  that  is  imprecise.  The 
policy says that the damages must arise out of the “offense,” 
in  this  case  the  offense  of  product  disparagement.  Must  in 
other words arise from a “claim for” product disparagement, 
rather  than  just  “having  its  origin  in”  product  disparage‐
ment. The offense in this case is not product disparagement 
but consumer fraud, which the policy doesn’t cover. 
   Mead  Johnson’s  brief  attenuates  “arising  out  of”  by 
equating it to “flowing from,” “having its origin in,” and, in 
short,  having  merely  some  “causal  link,”  even  if  the  link  is 
indirect. Such a chain of equations can’t be taken literally, for 
that  would  imply  that  the  claims  in  the  class  ”arise  out  of” 
the invention of infant formula. Usually the next step of at‐
tenuation  of  causality  beyond  proximate  cause  is  “but  for” 
cause, as in but for the evolution of man from ape PBM’s in‐
fant formula would not have been invented and so could not 
have  been  disparaged.  Legal  liability  rarely  reaches  back  to 
the first, a very early, link of a causal chain. 
   The  most  common  meaning  of  “cause”  when  the  word 
appears  in  a  judicial  opinion  is  “proximate  cause”—the 
meaning of which remains opaque after two centuries of in‐
cessant  invocation.  See,  e.g.,  United  States  v.  Laraneta,  700 
F.3d  983,  990–91  (7th  Cir.  2012);  CDX  Liquidating  Trust  v. 
Venrock  Associates,  640  F.3d  209,  214–15  (7th  Cir.  2011);  BCS 
Services, Inc.  v.  Heartwood  88,  LLC,  637  F.3d  750,  754–55  (7th 
Cir.  2011).  All  that’s  clear  is  that  it  does  not  mean  but‐for 
cause  and  so  does  not  sanctify  the  absurd  hypotheticals  in 
the preceding paragraph. 
14                                           Nos. 12‐3478, 13‐1526 


    Here  is  a  less  fanciful  example  of  where  Mead’s  capa‐
cious conception of “arising out of” could lead. Suppose that 
a mother who has been feeding her baby a store‐brand infant 
formula  made  by  PBM  reads  Mead  Johnson’s  ad  which 
states that “mothers who buy store  brand infant formula to 
save baby expenses are cutting  back on nutrition compared 
to Enfamil,” PBM Products, LLC v. Mead Johnson & Co., supra, 
639  F.3d  at  118,  or,  worse,  sees Mead’s  visual‐acuity ad,  re‐
produced below, that tells mom that if fed Enfamil her baby 
will  see  an  adorable  rubber  ducky  with  butterflies,  while  if 
fed a store brand, baby will be able to make out only a blurry 
yellow  monster  chased  by  bats.  Mom,  fearing  that  she  has 
done  irrevocable  harm  to  her  precious  child,  has  a  nervous 
breakdown  precipitated  by  Mead’s  false,  alarmist  advertis‐
ing. If she sues Mead Johnson for infliction of emotional dis‐
tress,  can  Mead  require  National  Union  to  defend  and  in‐
demnify  it  on  the  ground  that  the  mother’s  nervous  break‐
down  arose  from  product  disparagement?  An  affirmative 
answer—the  answer  implied  by  Mead  Johnson’s  argu‐
ment—would,  by  expanding  coverage  to  remote  conse‐
quences, make it very difficult for an insurer to estimate lia‐
bility and thus fix a premium for injuries caused by product 
disparagement. 
       
Nos. 12‐3478, 13‐1526                                                15 




                                                   

     Mead  cites  four  cases  that  it  claims  interpreted  “arising 
out of” very broadly. One, E.R. Squibb & Sons, Inc. v. Lloydʹs 
&  Cos.,  241  F.3d  154,  170–71  (2d  Cir.  2001)  (per  curiam), 
didn’t involve causation. The other three interpreted “arising 
out  of”  in  exclusions  from  coverage,  such  as  an  exclusion  of 
“any claim which ‘arises wholly or in part out of’ an illegal 
act.” Bagley v. Monticello Ins. Co., 720 N.E.2d 813, 816 (Mass. 
1999);  see  also  Continental  Casualty  Co.  v.  City  of  Richmond, 
763 F.2d 1076, 1080–81 (9th Cir. 1985); Underwriters at Lloydʹs 
of  London  v.  Cordova  Airlines,  Inc.,  283  F.2d  659,  664–65  (9th 
Cir. 1960). That’s the opposite of interpreting “arising out of” 
broadly  in  order  to  expand  coverage,  which  would  make  it 
difficult  for  an  insurance  company  to  fix  a  premium  based 
on  a  reasonable  estimate  of  potential  liability—there  would 
be no basis for rational estimation if “arising out of” has an 
indefinite  extension.  The  Indiana  courts  agree.  See  Indiana 
Lumbermens Mutual Ins. Co. v. Statesman Ins. Co., 291 N.E.2d 
897, 898–99 (Ind. 1973); Westfield Ins. Co. v. Herbert, 110 F.3d 
24, 26–27 (7th Cir. 1997) (Indiana law). 
    This  is  not  to  say  that  the  complaint  in  the  underlying 
tort  suit  must  use  the  words  “product  disparagement”  for 
coverage to be triggered. A claim that fits the legal definition 
16                                              Nos. 12‐3478, 13‐1526 


of  product  disparagement  will  trigger  coverage  even  if  the 
magic words are missing. Del Monte Fresh Produce N.A., Inc. 
v. Transportation Ins. Co., 500 F.3d 640, 643–44 (7th Cir. 2007); 
Cincinnati  Ins.  Co.  v.  Eastern  Atlantic  Ins.  Co.,  260  F.3d  742, 
745  (7th  Cir.  2001);  Federal  Ins.  Co.  v.  Stroh  Brewing  Co.,  127 
F.3d 563, 566 (7th Cir. 1997) (Indiana law). But a consequence 
is not a claim. Mead is trying to shoehorn one tort—product 
disparagement, which the insurance policy covers—into an‐
other—fraud,  which  isn’t  covered.  That’s  a  sleight‐of‐hand 
we  rejected  in  the  virtually  identical  case  of  BASF  AG  v. 
Great  American  Assurance  Co.,  522  F.3d  813,  820  (7th  Cir. 
2008);  cf.  Rose  Acre  Farms,  Inc.  v.  Columbia  Casualty  Co.,  662 
F.3d  765,  768  (7th  Cir.  2011).  Mead  Johnson  tries  to  distin‐
guish  BASF  on  the  ground  that  the  tort claim  giving rise to 
the insurance claim in that case was not fraud but instead a 
violation of antitrust law. Insurance companies generally re‐
fuse  to  cover  antitrust  liability  because  of  the  moral  hazard 
problem  (deliberate  and  often  profitable  wrongdoing,  such 
as  conspiring  to  fix  prices,  a  core  antitrust  violation,  would 
be encouraged if the conspirators were insured against dam‐
ages  for  their  misconduct)  and  the  difficulty  of  estimating 
the likelihood and magnitude of the insured event. The same 
is  true  in  this  case,  however.  The  consumer  fraud  of  which 
Mead  Johnson  was  accused  is  a  form  of  intentional  wrong‐
doing,  and  will  be  encouraged  if  the  standard  Commercial 
General  Liability  policy  insures  Mead  against  liability  for 
such antics.  
    To summarize, the grant of summary judgment in favor 
of the insurers in the suit relating to the PBM litigation is re‐
versed and that case remanded for further proceedings con‐
sistent with this opinion, while the judgment in favor of Na‐
Nos. 12‐3478, 13‐1526                                       17 


tional Union in the suit arising from the class action against 
Mead Johnson is affirmed. 
       AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.